Citation Nr: 1707209	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  15-10 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a lumbar spine disability. 

4.  Entitlement to service connection for hernia.

5.  Entitlement to service connection for a bilateral ankle disability. 

6.  Entitlement to service connection for a bilateral foot disability. 

7.  Entitlement to service connection for a bilateral knee disability. 

8.  Entitlement to service connection for a bilateral leg disability. 



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


REMAND

In a March 2016 VA substantive appeal, the Veteran requested a videoconference hearing before the Board at the RO.  The March 2016 substantive appeal indicated that it was in response to the statement of the case and supplemental statement of the case, and thus applies to issues covered in the February 2016 supplemental statement of the case and the March 2016 statement of the case.  The Veteran has not been scheduled for a Board hearing.  Therefore, there remains an outstanding request for a Board hearing before the Board at the RO.  Consequently, this matter must be remanded to schedule the Veteran for a hearing before the Board.  38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the RO.  Notify the Veteran and of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

